PER CURIAM.
In this tax appeal brought by the owner-lessor and the United States Postal Service-lessee challenging the local real property tax assessments on lands of the owner, the Postal Service, without leave, appeals from a Tax Court order denying its motion for summary judgment. The Postal Service based the summary judgment motion on the claim that the assessed lands were immune from local taxation due to the nature of its long-term lease of those lands.
The appellate argument is as follows:
Freehold Township’s property tax assessment against Rainhold improperly includes the value of a building wholly owned by an agency of the United States.
A. Under the terms of the lease, the Postal Service owns the post office buiiding.
B. The Township cannot include the value of the post office building in the property tax assessment against the landowner because the budding is owned by the United States and therefore is exempt from state taxation.
We affirm.
We note initially that the rules of court do not authorize the Appellate Division to entertain this appeal. Interlocutory orders are reviewable by this court only by leave granted. R. 2:2-4. The Tax Court’s order denying motion for summary judgment *677was interlocutory. See Pressler, Current N.J. Court Rules, comment on R. 2:2-4 (1995). We did not grant leave. The matter reached our doorstep based on the fact that the Postal Service filed a Notice of Appeal, see R. 2:2-3, in which it represented all issues as to all parties were disposed of in the action. Yet, in its appellate brief, the Postal Office conceded underlying issues concerning the value of the land remained unresolved. Under such circumstances, the appeal should be dismissed as improperly filed.
Nonetheless, to avoid unnecessary further expense to all involved, we choose to review the appeal. That review satisfies us that the order under appeal should be affirmed for the reasons so comprehensively expressed by Judge Hamill in her opinion reported at 14 N.J. Tax 266 (Tax 1994).
Affirmed.